SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 INTERNAL FIXATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 20-4580923 (State of incorporation or organization) (I.R.S. Employer Identification No.) 5th Street, Suite 408 South Miami, FL 33143 (305) 342-9552 (Address of principal executive offices) (Zip Code) Title of each class to be so registered Name of each exchange on which each class is to be registered: Common Stock, $.05 Par Value If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following o . If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box. x Securities Act registration statement file number to which this form relates:333-17008 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $.05 Par Value ITEM 1.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED Internal Fixation Systems, Inc. (the “Registrant”) hereby incorporates by reference the description of its Common Stock to be registered hereunder contained under the heading “Description of Securities” in Registrant’s Registration Statement on FormS-1 (File No.333-170008), as originally filed with the Securities and Exchange Commission (the “Commission”) on October 19, 2010, as amended (the “Registration Statement”). ITEM 2. EXHIBITS A. CERTIFICATE OF INCORPORATION (FILED AS EXHIBIT 3.1 TO THE COMPANY’S REGISTRATION STATEMENT ON FORM S-1 (FILE NO. 333-170008), AS AMENDED (THE “REGISTRATION STATEMENT”), AND INCORPORATED HEREIN BY REFERENCE). B. AMENDMENT TO CERTIFICATE OF INCORPORATION (FILED AS EXHIBIT 3.2 TO THE COMPANY’S REGISTRATION STATEMENT AND INCORPORATED HEREIN BY REFERENCE). C.
